PER CURIAM.
The petitioners having been convicted of the crime of Bribery and Conspiracy, under A.R.S. § 13-286 and § 13-331, in the Superior Court of Pima County, were sentenced by the same court. From this conviction and sentence petitioners appeal.
The appeal being now in the Court of Appeals, Division Two, petitioners then filed this motion for retention of appeal in the Supreme Court of the State of Arizona. This court has concurrent jurisdiction in cases on appeal from the Superior Court. Arizona Podiatry Assn. et al. v. Director of Insur. of the State of Ariz. et al., 101 Ariz. 544, 422 P.2d 108.
However, for the reasons stated in Arizona Podiatry Association et al. v. Director of Insurance, supra, the motion requesting the Court to take direct jurisdiction of the instant case is denied.